Citation Nr: 0309978	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to increased initial evaluation for right carpel 
tunnel syndrome (CTS) with tendonitis, currently evaluated at 
10 percent.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from August 1995 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which evaluated the appellant's CTS 
at 10 percent disabling.

In the appellant's January 2000 Notice of Disagreement (NOD) 
to the November 1999 rating decision, she filed a claim for 
service connection for CTS of the left wrist.  A February 
2000 rating decision denied the claim.  Further, an October 
2001 rating decision denied service connection for a heart 
murmur, constipation, chronic pelvic pain, ear infections, 
and a left arm condition.  There is no record of a NOD or 
other appeal action regarding these rating decisions.  
Therefore, they are not before the Board and are not a part 
of this decision.

In an April 2001 decision, the Board remanded the case for 
further development, to include an appropriate medical 
examination.  Reasonable effort having been exerted to 
accomplish those actions, the case is returned to the Board 
for review.  Notice that the case was being returned to the 
Board was mailed to the appellant at her last known address.

While this appeal was pending, the appellant moved from 
Memphis, Tennessee, to Greensboro, North Carolina, and her 
case was transferred from the RO in Nashville, Tennessee, to 
the RO in Winston Salem, North Carolina.

In light of the fact that the appellant contested the initial 
evaluation of her disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  The appellant's carpel tunnel syndrome of the right wrist 
is manifested by full cervical, shoulder, elbow, and wrists, 
range of motion (ROM).  Motor, bilaterally, is 5/5, and there 
is full light touch from C5 to T1, bilateral upper 
extremities.  Biceps, triceps, and brachial radialis 
reflexes, are equal and symmetric.  Pulses are 2+.  Radial, 
median, ulnar, anterior and posterior interosseous nerve 
functions are intact across sensory and motor distributions.  
There are no swelling of the wrist or sensory deficits of the 
hand.  Handgrips are equal and strong.

2.  Right upper extremities reveal positive Tinel's and 
Phalen's at 5 seconds; no thenar atrophy, normal sensory 
examination to light touch and 2 PT.  

3.  The appellant was given notice of a scheduled VA medical 
examination at her last known mailing address, as well as 
notice of VA procedures when a claimant does not report for a 
scheduled examination.

4.  There is no medical evidence of moderate incomplete 
paralysis of the median nerve of the right wrist.  


CONCLUSION OF LAW

The requirements for an increased initial evaluation in 
excess of 10 percent for right CTS, with tendonitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code (DC) 8515 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In the April 2001 Board decision, a copy of which 
the appellant received, the Board discussed the provisions of 
the VCAA and remanded the case to the RO with instructions to 
comply with the notice and duty  to assist requirements of 
the VCAA and to readjudicate the appellant's claim in 
accordance with the VCAA. In a July 2001 letter, the RO 
informed the appellant of the provisions of the VCAA and VA's 
obligations thereunder.  The letter informed the appellant 
what evidence was necessary to substantiate her claim and 
specifically informed the appellant of the evidence which was 
still needed from her.  Further, the letter instructed the 
appellant that VA would obtain the evidence still needed, 
once appellant identified it and returned the signed VA Forms 
21-4142.  The letter also informed the appellant to inform 
the RO of any additional information or evidence she desired 
VA to obtain on her behalf, and to keep VA apprised of any 
change in her address or phone number.  Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Concerning the duty to assist, the RO obtained treatment 
notes from the VA medical facility at which appellant 
receives her treatment and scheduled her for at least two 
medical examinations.  The records generated by those actions 
have been associated with the case file.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

The appellant filed her claim for service connection for CTS 
in September 1998.  An October 1998 rating decision granted 
her application for CTS, right wrist, with tendonitis, and 
evaluated her CTS as 10 percent disabling.  The appellant 
presented at a November 1999 VA medical examination and 
stated that her CTS symptoms were worse.  Whereas the pain 
formerly was localized to her right wrist, she reported it as 
extending proximally to her elbow.  A November 1999 rating 
decision continued the 10 percent evaluation.  In her January 
2000 NOD, the appellant stated that the pain radiated up her 
right arm and, at times, she is unable to use the arm due to 
pain and numbness.  In her April 2000 Form 9, the appellant 
states that her right arm has constant pain, she is unable to 
use her right hand or wrist, and she is unable to grip or 
hold objects.

The November 1999 examination report reflects that the 
appellant's right wrist was tender on palpation of the 
ventral aspect, but there was no redness, hotness, or 
swelling.  There were positive Tinel's and Phelan's tests.  
Grip and opposition of the right hand were normal, and 
pinprick and light touch sensation were intact.  ROM on 
palmar flexion was 80 degrees, dorsiflexion, 60 degrees, 
ulnar deviation, 35 degrees, and radial deviation, 25 
degrees.

A May 2000 VA medical examination report reflects that the 
appellant had full range of motion of the neck, shoulder, 
elbow, and wrist, bilaterally.  She had 5/5 motor, 
bilaterally, and full light touch from C5 to T1, bilateral 
upper extremities.  Biceps, triceps, and brachial radialis 
reflexes, are equal and symmetric.  Pulses were 2+.  Radial, 
median, ulnar, anterior and posterior interosseous nerve 
functions are intact across sensory and motor distributions.  
There was positive Tinel's over her carpal tunel and a 
positive Phelan's examination after approximately 10 seconds 
of wrist flexion.  ROM of the right wrist is full, both 
passive and active with palmer flexion, dorsiflexion, ulnar 
and radial deviation.  There was intact opposition 
bilaterally that was equal, right and left with no thenar or 
hypothenar atrophy.  The appellant's 2 point discrimination 
was less than 5 millimeters throughout her radial, median, 
and ulnar nerve distributions on the right hand.

The examiner's impression was that the appellant was 
responding nicely to splints and ibuprofen and a past 
cortisone injection.  An EMG was recommended.

An August 2000 Nerve Conduction Velocity (NCV) test report 
reflects that the NCV of the bilateral median nerve was 
normal in latency, amplitude, and conduction velocity.  The 
bilateral ulnar nerve was normal was normal in latency, 
amplitude, and conduction velocity.  The overall NCV was 
assessed as normal.

A November 2000 VA outpatient treatment note reflects the 
appellant had a tender left trapezius, a nontender shoulder 
joint from the neck, negative radicular pain, motor intact, 
myofascial pain of trapezius, and positive Tinel's right 
greater than left.  

A February 2001 VA Outpatient treatment note reflects that 
the appellant's symptoms had improved over the last few 
months and that myofascial pain was gone.  Continued use of 
night splints, and day splint for the right wrist when 
active, was recommended.

An April 2001 VA outpatient treatment note reflects that 
appellant's right upper extremities manifested positive 
Tinel's and Phalen's at 5 seconds.  There was no thenar 
atrophy, and sensory examination to light touch and 2 point 
discrimination were normal.  Left upper extremities 
manifested positive Tenel's and Phalen's at 10 seconds.  
There was no thenar atrophy, and sensory examination to light 
touch and 2 point discrimination were normal.  Assessment was 
bilateral CTS, right greater than left.  Treatment was an 
injection and continued use of splints recommended.

A February 2002 treatment note reflects that the appellant 
had some tenderness of the wrists.  There was no sensory 
deficit of the hands, and had grips were equal and strong.  
Treatment was splints for both wrists.

In October 2001, pursuant to the April 2001 Board remand, the 
RO requested a medical examination and EMG of the appellant.  
The examination was scheduled for January 2002, but was 
cancelled due the appellant's failure to report.  In November 
2002, the RO forwarded the appellant a letter pursuant to 
38 C.F.R. § 3.655 (2002), which informed the appellant that, 
if further word was not received from her within 30 days of 
the date of the letter, her appeal would be decided solely on 
the evidence of record.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2002).

There is no record of the appellant responding to the RO's 
correspondence regarding her failure to report for the 
January 2002 examination.  Thus, the Board finds it is 
appropriate to decide her appeal on the current evidence of 
record.  Id.

The appellant is rated analogously under 38 C.F.R. § 4.124a, 
DC 8515 (2002).  38 C.F.R. § 4.20 (2002).  DC 8515 provides 
the rating criteria for the median nerve, partial and 
incomplete paralysis.  The competent medical evidence of 
record clearly reflects that the appellant does not have 
complete paralysis; thus, her analogous evaluation under the 
criteria for incomplete paralysis.  Mild incomplete paralysis 
garners an evaluation of 10 percent; moderate (major), 30 
percent; moderate (minor), 20 percent; and, severe (major), 
40 percent, and severe (minor), 30 percent.  Id.

The Board finds that the appellant is reasonably and 
appropriately evaluated at 10 percent.  Although the 
appellant has claimed increased subjective symptomatology, 
the objective clinical evidence, to include diagnostic 
testing, does not support an evaluation in excess of 10 
percent.  The medical examinations of record reflect full ROM 
and the absence of any atrophy or motor or sensory deficits.  
The NCV test reflected the median and other affected nerves 
to be normal.  Radial, median, ulnar, anterior and posterior 
interosseous nerve functions were intact across sensory and 
motor distributions.  Further, the treatment notes reflect 
that the appellant's symptoms generally have responded 
favorably to the use of splints and prescribed exercise.  As 
a result, no more than mild analogous incomplete paralysis of 
the median nerve has been more nearly approximated.  
38 C.F.R. § 4.7 (2002); DC 8515.

The competent evidence of record establishes, and the Board 
finds, that the preponderance of the evidence is against the 
granting of an evaluation in excess of 10 percent.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).


ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

